County of Guadalupe and
                                                                       Randall R




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      July 13, 2015

                                  No. 04-15-00279-CV

                                   Abdul H. NUBANI,
                                       Appellant

                                            v.

                   COUNTY OF GUADALUPE and Randall R. Smidt,
                                 Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 2011-2202-CV
                       The Honorable William Old, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Order Abating Appellate Deadlines Pending
Settlement is GRANTED. The appellate deadlines are abated until July 31, 2015.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court